Citation Nr: 1716361	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for schizophrenia, to include as secondary to service-connected right ear tinnitus and hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's sister, and the Veteran's brother-in-law


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force (USAF) from December 1966 to December 1970.  The Veteran has received service connection for orchiectomy (left), hearing loss (right), and tinnitus (right).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously remanded by the Board in January 2014, April 2015, and February 2016 for further evidentiary development.  Following the legally sufficient March 2016 medical opinion, which complies with the latest remand directive, the Board renders the decision found below.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The probative, competent evidence stands against a finding that the Veteran's schizophrenia disability was acquired in, or related to, his period of active-duty service.

2.  The preponderance of the evidence does not support a finding that the Veteran's schizophrenia disability is aggravated by his service-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to service connection for schizophrenia, to include as secondary to service-connected tinnitus and hearing loss disabilities of the right ear, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, medical evidence, and/or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the January 2008 rating decision currently on appeal, a December 2007 VCAA-compliant letter provided the Veteran with notice of the new and material information and evidence needed to re-open his schizophrenia claim.  Over the course of the appeal, to include three Board remands, the Veteran was provided additional VCAA notice letters.  Consistent with Dingess, the letters provided further information on the evidence needed for the AOJ and/or Board to make a decision.  See also Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, supportive lay statements, and VA treatment records have been obtained and associated with the record.  A C&P medical opinion, addressing the Veteran's current schizophrenia diagnosis, was most recently afforded in March 2016.  The record does not suggest, and the Veteran has not alleged, that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the evidence of record is fully adequate for the purposes of determining whether the service-connection criteria have been satisfied for the Veteran's schizophrenia claim(s).

Through the March 2016 Supplemental Statement of the Case (SSOC), the AOJ again denied the Veteran's schizophrenia claim.  The decision of the AOJ was made after review of the new medical opinion, which (per the Board's February 2016 remand directive) was from a provider who had not previously rendered an opinion in the Veteran's appeal.  The March 2016 medical opinion represents requisite compliance with Board's February 2016 remand directive and, therefore, no further action is required for AOJ compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's representative acknowledged receipt of the SSOC in March 2016, waived further review from the Nebraska RO, and asked for expedited Board consideration of the Veteran's schizophrenia claim(s).

The Board has determined that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

At the outset, the Board finds that the Veteran, and his representative, has demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal.  It is also clear from the lay statements provided by the Veteran, at the hearing and during the relevant medical examinations, that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications with the Veteran and his witnesses, and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the schizophrenia claim(s).  The Board is justified to expect that the Veteran understands what is needed to prevail.  

II. Service Connection for Schizophrenia

      A.  Direct Basis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence pertinent to the claim on appeal.  Although the Board is obligated to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim(s).

At the outset, the Board notes that the Veteran (of the Vietnam era) does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable, and the Board can proceed directly to its direct service connection analysis.  

In the closing paragraphs of the Appellant's Post-Remand Brief, the Veteran's representative asks the Board to consider 38 C.F.R. §3.303(d) for direct service connection for the Veteran's schizophrenia disability.  Generally, direct service connection will be granted if the evidence demonstrates that a current disability resulted from a disease incurred in active military service.  38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  To grant the Veteran's appeal, the Board must identify three requisite claim elements: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303 (a).  The VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (with the Veteran prevailing in either event) or whether a preponderance of the evidence is against the claim (in which case the claim is denied).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §5107 (b).  

The Veteran's service treatment records (STR), to include his entrance and discharge treatment examinations, are silent regarding any psychiatric disability, ailment, and/or related symptoms.  While STR silence is not determinative, in and of itself, it is an evidential factor that must be weighed by the Board for this decision.  Ultimately, the Veteran has maintained a current schizophrenia diagnosis throughout the course of this claim period (1981 to present); thus, the first element of a service connection claim is present.   

In May 1998, the Board denied the Veteran's attempt to receive service connection (secondary) for his schizophrenia disability.  In January 2014, the Board determined that the Veteran had presented the new and material evidence needed to re-open his schizophrenia claim. The primary evidence that led to re-opening, hearing testimony and written statements from the Veteran's brother, sister, and brother-in-law, lends support to the Veteran's current direct service connection claim for schizophrenia.  However, the second element for a direct service-connection claim, the in-service incurrence, remains unsatisfied.  

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board acknowledges that the Veteran's claim has been furthered by evidence presented at his October 2013 Board hearing.  Specifically, his sister testified that, "when (the Veteran) came out of the service, there was distinct differences in his behavior."  In her October 2008 written statement, the Veteran's sister further posited that, "(the Veteran) entered service as a normal young man and left with not only signs of instability but 'wild/bizarre' thoughts that drifted deeper and deeper into the depths of mental illness."  While the Board finds this evidence both competent and credible as to the symptoms that she observed the Veteran was showing during the late 1970s (and after), the Veteran's sister is not a mental-health professional and, therefore, she is not competent to render the necessary medical diagnosis regarding his psychiatric disorder, or the etiology of that disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009)(citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, in her written statement, the Veteran's sister indicates that she did not witness the Veteran's symptoms until twenty-three months after he had separated from the Air Force.  As such, the Board affords her lay evidence little weight, because she provides evidence for a time period well outside the statutorily and regulatory set one-year claim window necessary to establish service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, the evidence found in the Veteran's claims file indicates that the schizophrenia did not medically present until a decade after he separated from active duty service period-he was diagnosed with schizophrenia in the 1980s.  In April 1981, the treating physician noted, "this is a record that hints at schizophrenia without outright confirmation of it."  In an October 1981 psychiatric evaluation, the medical history indicates that the Veteran was in "reasonable health" until 1977 or 1978.  (During this psychiatric evaluation, the Veteran self-reported that he was diagnosed with paranoid schizophrenia in 1978.)  In the latest, March 2016 VA medical opinion, the reporting physician, after commenting on the Veteran's schizophrenia treatment history, opined, "I concur with the (multiple) previous clinicians and it is my clinical opinion that the preponderance of the available evidence suggests the Veteran's schizophrenia was less likely than not (less than 50% probability) incurred in service."  Again, all of this medical evidence places the onset of the Veteran's disability outside of the statute and regulation defined claim window.

The claims file is devoid of a schizophrenia diagnosis (or any noted symptoms) during active service; and, the preponderance of the medical and lay evidence shows that the disability onset occurred years after the Veteran's 1970 separation from the Air Force-schizophrenia onset in the late 1970s or early 1980s.  After consideration of the lay and medical evidence pertaining to the Veteran's direct service connection claim for schizophrenia, the Board finds that the preponderance of the evidence requires denial.  

In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  This doctrine of reasonable doubt, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's schizophrenia claim (direct).  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). As such, the appeal is denied.

      B. Secondary to Service-Connected Right Ear Tinnitus and Hearing Loss 

The Veteran has been service connected (direct) for right ear tinnitus and hearing loss since July 1980.  As noted in the Board's analysis above, the Veteran has had a schizophrenia diagnosis during the same time period.  The Veteran, through his representative, contends that the service-connected hearing disabilities aggravate the non-service connected schizophrenia and, therefore, warrant service connection on a secondary basis.  See 38 C.F.R. § 3.310 (b).  After thorough review of the all the lay and medical evidence in the Veteran's claims file, the Board finds the preponderance of the evidence does not support secondary service connection for schizophrenia.

Service connection may be granted for a disability that is proximately due to (or the result of) a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (a & b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing aggravation of current disability by the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The first two elements of a secondary service connection claim are clearly present here-the Veteran has a current diagnosis of schizophrenia and he is service-connected for right ear tinnitus and hearing loss.  Evidence of the nexus / aggravation element must come from a medical expert, because this claim requires medical expertise not possessed by the Veteran's lay sources.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the March 2016 VA medical opinion, the reviewing physician reported, "I was unable to find any medical research proving a link between tinnitus or hearing loss and aggravation of schizophrenia."  In an earlier, June 2015 VA medical opinion, a different provider indicated, "Schizophrenia has not been shown in any professionally referenced research to have been caused or aggravated by hearing loss or tinnitus."

The Veteran, through his representative, directs the Board's attention to a July 1991 physician's remarks.  There, the physician believed that the paranoid condition of schizophrenia was aggravated by hearing loss.  In June 1996, another physician expanded on the earlier, 1991 medical remarks, "I read nothing in her report suggesting that the hearing loss is ideologically connected to the schizophrenia, rather that the schizophrenia may make the severity of the subjective complaints of hearing loss worse."  Aggravation of the Veteran's service-connected disability by a non-service connected disability is not compensable; the reverse must be true before the Veteran's claim can be approved by the Board.

There is one competent and credible piece of medical evidence found in the claims file that supports the third element of this claim.  In May 2000, a treating physician and Clinical Chief penned a one-paragraph letter of agreement with the Veteran's contention.  The physician wrote, "I certainly agree (with the Veteran) that the stress of both the tinnitus and hearing loss can exacerbate the symptoms of his illness."  The Board affords her written support of the Veteran's claim little evidentiary weight and places greater probative weight on the findings contained in the March 2016.  The letter from the treating physician does not provide a rationale or reasoning behind the conclusions reached.  Moreover, it does not appear that the reviewed the Veteran's claims file and extensive medical records.  Further, the opinion is speculative and not rendered in terms of degree of medical certainty.  In this regard, the Board notes that service connection may not be based on speculation, remote possibility or plausibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus);  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship). In contrast, the March 2016 opinion was proffered after a review of the Veteran's claims folder and review of the various lay statements or record.  The examiner provided a complete rationale for the opinion reached.  Therefore, the Board affords the May 2000 statement less evidentiary weight that the March 2016 opinion.  

In sum, after complete review and consideration of the Veteran's claims file, the preponderance of the medical evidence does not support that the non-connected schizophrenia has been aggravated by the Veteran's service-connected hearing disabilities.  

For the foregoing reasons, the claim of entitlement to service connection for schizophrenia, to include as secondary to service-connected disabilities, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).  As such, the appeal is denied. 



ORDER

Entitlement to service connection for schizophrenia, to include as secondary to service-connected tinnitus and hearing loss disabilities of the right ear, is denied.



_________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


